Smith, J. The cause of action was the killing of' live stock by the train of a railroad operated by a receiver. The action was begun before a justice of the peace, and damages were laid at $130. The'question of jurisdiction has not been raised, but cannot be overlooked. As the damages claimed exceeded $100, and arose out of an injury to personal property, the justice had no jurisdiction over the subject matter of the controversy. Constitution of 1874, Art. 7, Sec. 40; L. R., M. R. & Tex. R'y v. Manees, 44 Ark., 100. The judgment of the Pulaski circuit court is vacated and the cause dismissed.